Per Curiam.

Defendants agreed to pay the plaintiff’s firm 10' per cent, of the amount realized by them out of a certain contract to be made between them and one Proctor, providing the plaintiff’s firm procured such contract from Proctor.
Plaintiff performed his part of the agreement and now defendants claim that plaintiffs were the agents of Proctor, and, therefore, cannot recover herein.
There is no evidence even tending to show that plaintiff’s firm was Proctor’s agent, in fact the contrary is shown, and that in conducting the business in question he was solely and only defendants’ agent.
The judgment must be affirmed, with costs.
Present: Van Wyok, Oh. J., Fitzsimons and McCarthy, JJ.
Judgment affirmed, with costs.